 


109 HR 2057 IH: To prevent the Terrorism Prevention in Hazardous Materials Transportation Emergency Act of 2005 and the Terrorism Prevention in Hazardous Materials Transportation Temporary Act of 2005, as passed by the Council of the District of Columbia, from taking effect.
U.S. House of Representatives
2005-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2057 
IN THE HOUSE OF REPRESENTATIVES 
 
May 3, 2005 
Mr. LaTourette (for himself and Ms. Corrine Brown of Florida) introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To prevent the Terrorism Prevention in Hazardous Materials Transportation Emergency Act of 2005 and the Terrorism Prevention in Hazardous Materials Transportation Temporary Act of 2005, as passed by the Council of the District of Columbia, from taking effect. 
 
 
1.Preventing Acts of Council of District of Columbia From Taking EffectThe Terrorism Prevention in Hazardous Materials Transportation Emergency Act of 2005 (D.C. Act 16–0043) and the Terrorism Prevention in Hazardous Materials Transportation Temporary Act of 2005 (D.C. Act 16–0047), as passed by the Council of the District of Columbia, shall not take effect. 
 
